Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 1 of 8 Page ID #:9859



                                 FOR PUBLICATION                        FILED
                      UNITED STATES COURT OF APPEALS                    NOV 19 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

  ALEJANDRO RODRIGUEZ, for himself                  Nos. 13-56706
  and on behalf of a class of similarly-situated         13-56755
  individuals; ABDIRIZAK ADEN FARAH,
  for himself and on behalf of a class of           D.C. No.
  similarly-situated individuals; JOSE              2:07-cv-03239-TJH-RNB
  FARIAS CORNEJO; YUSSUF
  ABDIKADIR; ABEL PEREZ RUELAS,
                                                    ORDER
                         Petitioners-Appellees/
                             Cross-Appellants,

                       and

  EFREN OROZCO,
                                      Petitioner,

                        v.

  DAVID MARIN, Field Office Director, Los
  Angeles District, Immigration and Customs
  Enforcement; KIRSTJEN NIELSEN,
  Secretary, Homeland Security; MATTHEW
  G. WHITAKER, Acting Attorney General;
  WESLEY LEE, Assistant Field Office
  Director, Immigration and Customs
  Enforcement; RODNEY PENNER, Captain,
  Mira Loma Detention Center; SANDRA
  HUTCHENS, Sheriff of Orange County;
  NGUYEN, Officer, Officer-in-Charge, Theo
  Lacy Facility; DAVIS NIGHSWONGER,
  Captain, Commander, Theo Lacy Facility;
  MIKE KREUGER, Captain, Operations
  Manager, James A. Musick Facility;
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 2 of 8 Page ID #:9860




  ARTHUR EDWARDS, Officer-in-Charge,
  Santa Ana City Jail; RUSSELL DAVIS, Jail
  Administrator, Santa Ana City Jail; JAMES
  MCHENRY, Director, Executive Office for
  Immigration Review,

                      Respondents-Appellants/
                            Cross-Appellees.



                  On Remand From The United States Supreme Court

                        Argued and Submitted October 29, 2018
                                 Pasadena, California

  Before: Kim McLane Wardlaw and Ronald M. Gould, Circuit Judges, and Sam E.
  Haddon, * District Judge.

        In Jennings v. Rodriguez, 138 S. Ct. 830 (2018), the Supreme Court held

  that we misapplied the canon of constitutional avoidance to hold that certain

  immigration detention statutes, namely 8 U.S.C. §§ 1225(b), 1226(a), and 1226(c),

  implicitly contain a reasonableness determination after which due process concerns

  require that persons in prolonged mandatory detention are entitled to

  individualized bond hearings and possibly, conditional release. Although the

  Court sought and received briefing on the straightforward constitutional question,

  i.e. without the implicit requirement of due process for persons in arbitrary

  prolonged detention, whether these detention statutes are constitutional, it declined


        *
               The Honorable Sam E. Haddon, United States District Judge for the
  District of Montana, sitting by designation.

                                            2
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 3 of 8 Page ID #:9861



  to reach the constitutional question. The Court instead chose to answer only the

  question whether the statutory text itself included a limit on prolonged detention or

  a requirement of individual bond hearings. In an opinion authored by Justice Alito,

  the Court concluded that as a matter of statutory construction, the only exceptions

  to indefinite detention were those expressly set forth in the statutes or related

  regulations. See 8 U.S.C. § 1182(d)(5)(A) (humanitarian parole); 8 U.S.C. §

  1226(a)(2)(A) (bond); 8 U.S.C. § 1226(c)(2) (witness protection); 8 C.F.R. §§

  236.1(d)(1), 1236.1(d)(1) (bond hearing).

        The Court then remanded the constitutional issues to our court, and we now,

  taking our cue from it, likewise remand this case to the district court, which

        had no occasion to consider [petitioners’] constitutional arguments on
        their merits. Consistent with our role as “a court of review, not of first
        view,” we do not reach those arguments. Instead, we remand the case
        to the [district court] to consider them in the first instance.

  Rodriguez, 138 S. Ct. at 851 (citation omitted).

        The Court also decided to give us some homework on issues not raised by

  the parties, asking us to reexamine whether the class should remain certified for

  consideration of the constitutional issues and available class remedies and whether

  a Rule 23(b)(2) class action remains the appropriate vehicle in light of Wal-Mart

  Stores, Inc. v. Dukes, 564 U.S. 338 (2011), and as a means for resolving

  petitioners’ due process clause claims. The composition of the various subclasses

  may also require reconsideration. Because district courts have vastly more

                                             3
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 4 of 8 Page ID #:9862



  experience with class litigation than appellate courts, we also remand these

  questions to the district court to be decided in the first instance.

        For purposes of this analysis, the district court should determine “the

  minimum requirements of due process” for each subclass. Morrissey v. Brewer,

  408 U.S. 471, 488–89 (1972) (requiring specific procedural protections in the

  context of parole revocations). Although due process is a “flexible” concept, id. at

  481, certainly no process at all may be a common characteristic of each of the

  statutes at issue. “The fundamental requirement of due process is the opportunity

  to be heard at a meaningful time and in a meaningful manner.” Mathews v.

  Eldridge, 424 U.S. 319, 333 (1976) (internal quotation marks and citation omitted).

  The district court should also reassess and reconsider both the clear and convincing

  evidence standard and the six-month bond hearing requirement.

        We need not remand the question of jurisdiction over this habeas claim, as it

  is clear that we have jurisdiction over petitioners’ claims, as does the district court.

  First, we have jurisdiction under 8 U.S.C. § 1252(f)(1), which states that “no court

  (other than the Supreme Court) shall have jurisdiction or authority to enjoin or

  restrain the operation of [§§ 1221–1232], other than with respect to the application

  of such provisions to an individual alien against whom proceedings under such part

  have been initiated.” All of the individuals in the putative class are “individual[s]

  against whom proceedings under such part have been initiated” and are pursuing


                                              4
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 5 of 8 Page ID #:9863



  habeas claims, albeit as a class, which nowhere appear affected by § 1252(f)(1).

  The statute does not on its face bar class actions, and even if Reno v. American-

  Arab Anti-Discrimination Committee forecloses the argument that § 1252(f)(1)

  allows classwide injunctive relief, it does not affect classwide declaratory relief.

  525 U.S. 471, 481 (1999). Section 1252(f)(1) also does not bar the habeas class

  action because it lacks a clear statement repealing the court’s habeas jurisdiction.1

  I.N.S. v. St. Cyr, 533 U.S. 289, 298 (2001) (relying on “the longstanding rule

  requiring a clear statement of congressional intent to repeal habeas jurisdiction”

  (citation omitted)).

        Second, 8 U.S.C. § 1252(b)(9) does not preclude jurisdiction. Section

  1252(b)(9) restricts “[j]udicial review of all questions of law and fact . . . arising

  from any action taken or proceeding brought to remove an alien,” except review of

  final orders of removal. Here, Petitioners “are not asking for review of an order of

  removal; they are not challenging the decision to detain them in the first place or to




  1
         The district court must decide in the first instance whether § 1252(f)(1)
  precludes classwide injunctive relief, and if so, whether the availability of
  declaratory relief only can sustain the class. Rodriguez, 138 S. Ct. at 851. The
  district court must also consider whether a declaration that the detention statutes
  are unconstitutional because they contain no process for seeking bail is an
  injunction or restraint on the operation of the detention statutes. 8 U.S.C. §
  1252(f)(1).

                                              5
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 6 of 8 Page ID #:9864



  seek removal; and they are not even challenging any part of the process by which

  their removability will be determined.” Rodriguez, 138 S. Ct. at 841.

        Finally, 8 U.S.C. § 1226(e) does not preclude jurisdiction. Section 1226(e)

  prohibits judicial review of the Attorney General’s “discretionary judgment,”

  “action,” or “decision” regarding the apprehension, detention, or release of a

  noncitizen. Here, “contesting the constitutionality of the entire statutory scheme

  under the Fifth Amendment . . . is not a matter of discretionary judgment, action,

  or decision” and thus “falls outside of the scope of § 1226(e).” Rodriguez, 138 S.

  Ct. at 841 (internal quotation marks omitted).

        Like the Supreme Court, we do not vacate the permanent injunction pending

  the consideration of these vital constitutional issues. We have grave doubts that

  any statute that allows for arbitrary prolonged detention without any process is

  constitutional or that those who founded our democracy precisely to protect against

  the government’s arbitrary deprivation of liberty would have thought so. Arbitrary

  civil detention is not a feature of our American government. “[L]iberty is the

  norm, and detention prior to trial or without trial is the carefully limited

  exception.” United States v. Salerno, 481 U.S. 739, 755 (1987). Civil detention

  violates due process outside of “certain special and narrow nonpunitive




                                             6
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 7 of 8 Page ID #:9865



  circumstances.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001) (internal quotation

  marks and citation omitted). As Justice Breyer wrote in Rodriguez,

        The Fifth Amendment says that “[n]o person shall be . . . deprived of
        life, liberty, or property without due process of law.” An alien is a
        “person.” To hold him without bail is to deprive him of bodily
        “liberty.” And, where there is no bail proceeding, there has been no
        bail-related “process” at all. The Due Process Clause—itself reflecting
        the language of the Magna Carta—prevents arbitrary detention.

  138 S. Ct. at 861 (Breyer, J., dissenting) (alteration in original) (citations omitted).2

        In conclusion, we therefore remand with instructions to the district court to

  consider and determine: (1) whether the class certified by the district court should

  remain certified for consideration of the constitutional issue and available class

  remedies; (2) whether classwide injunctive relief is available under 8 U.S.C. §

  1252(f)(1); (3) whether a Rule 23(b)(2) class action (a) remains the appropriate

  vehicle in light of Walmart Stores, Inc. v. Duke, 564 U.S. 338 (2011), and (b)

  whether such a class action is appropriate for resolving Petitioners’ due process

  claims; (4) whether composition of the previously identified subclasses should be

  reconsidered; (5) the minimum requirements of due process to be accorded to all

  claimants that will ensure a meaningful time and manner of opportunity to be




  2
         By referencing the issues spotted by the Rodriguez majority, we do not
  intend to restrict the district court from considering any other relevant issue, such
  as the scope of remedies available to the subclasses if the court should find a
  constitutional violation.

                                             7
Case 2:07-cv-03239-TJH-RNB Document 495 Filed 11/19/18 Page 8 of 8 Page ID #:9866



  heard; and (6) a reassessment and reconsideration of both the clear and convincing

  evidence standard and the six-month bond hearing requirement.

        REMANDED.




                                          8
